Citation Nr: 1524773	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a gastrointestinal disability (variously claimed, to include as hiatal hernia, gastroesophageal reflux disease (GERD), reflux esophagitis and chest pains), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1983 to April 1986 and from October 1986 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim.  The Veteran subsequently submitted new and material evidence within one year of that decision and a March 2011 rating decision confirmed and continued the previous denial.  

Subsequent to the Statement of the Case (SOC) issued in January 2014, additional documents were associated with the Veteran's claims file.  As the Veteran's claim is being granted, there is no prejudice for the Board to review such documents in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  A January 2004 RO rating decision denied the Veteran's claim for entitlement to service connection for reflux esophagitis.  A SOC was issued in January 2006, but the Veteran did not file a substantive appeal, or submit new and material evidence within one year of the denial.  

2.  Evidence associated with the claims file after the denial in January 2004 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran's gastrointestinal disability is related to his active service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied entitlement to service connection for reflux esophagitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  New and material evidence has been received and the claim for entitlement to service connection for a gastrointestinal disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

The Veteran's claim for entitlement to service connection for a gastrointestinal disability is reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial, to include where a SOC is issued and no substantive appeal is filed, is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2014) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2014), which "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for reflux esophagitis was denied by a January 2004 RO rating decision, based on a finding that there was no evidence of a current disability.  A SOC was issued in January 2006, but the Veteran did not file a substantive appeal, or submit new and material evidence within one year of the denial; therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The Veteran's current claim for entitlement to service connection for a gastrointestinal disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the January 2004 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final January 2004 rating decision, new evidence includes, but is not necessarily limited to, various medical evidence of a diagnosis of a gastrointestinal disability.  See, e.g., September 2010 VA Examination Report (noting diagnoses of chronic GERD, gastritis and esophagitis).  This evidence is new, as it did not exist at the time of the final disallowance in January 2004.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a gastrointestinal disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

II.  Service Connection

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The Veteran has contended that, essentially, he had manifestations of a gastrointestinal disability while in service that have continued since that time.  In a statement dated February 3, 2010, the Veteran stated that he was treated with over the counter medication while in-service for reflux and heartburn but that "those items never resolved my chronic coughing and vomiting."  The Veteran referenced that he "was not referred to a specialist to diagnose my condition" and that he "had to wait until I was discharge[d] to seek proper medical care for my condition."  The Veteran further stated that "I have been chronic coughing, vomiting and hole in my diaphra[g]m during my active service and for the rest of my life" and that "my medical condition was never resolved while I was in the service just prolonged."  In a statement dated February 4, 2010, the Veteran referenced chronic and persistent coughing, GERD, difficulty swallowing and chest pain as "exist[ing] from military service to the present time."

The Veteran's service treatment records (STRs) contained numerous complaints related to coughing.  For example, a March 2002 STR noted a persistent cough for ten years.  An assessment was noted of "chronic cough possibly [secondary] to tic disorder."  On a May 2003 Report of Medical History (for the purpose of retirement), the Veteran indicated that he ever had or now had a chronic cough or cough at night.  In the examiner's summary section, a Dr. A. appeared to state (the handwriting and abbreviations are not entirely clear) that the patient was diagnosed with reflux and was taking over the counter medication and that the patient reported good results.  On a DD Form 2697 dated May 2003, Dr. A. noted "chronic cough possibly related to reflux."

The Veteran was afforded a VA examination in May 2003 (while he was still in-service).  The examination report stated that the Veteran "was given a diagnosis of reflux esophagitis in 1990, treated with Zantac and/or antacids, which helped his symptoms some" and that "[h]e has experienced a recurrence of these symptoms during some part of every month since that time, amounting to a feeling of acid in the back of his throat, often producing a cough on an almost daily basis."

A March 2010 private medical record from Dr. G.B. referenced the Veteran having reflux symptoms and that the Veteran reported "that this had been a problem for over 15 years."  An impression was noted of "[r]eflux disease with laryngopharyngeal reflux manifesting itself as a chronic cough."  

A letter dated April 2010 from Dr. D.H.F. referenced the Veteran having as following-up for "chronic cough related to GERD."  The letter stated that the Veteran "had issues with chronic cough in May 2003.  This was documented in his record by Dr. [A.].  At that time Dr. [A.] stated his chronic cough was possibly related to reflux.  He documented that his symptoms improved with over-the-counter anti-acid medications.  The patient states this was not the case."  The letter further stated that the Veteran's "symptoms did not resolve until he was treated with prescription medication and treated recently."  The letter then provided an opinion that:

Due to his recent evaluation and treatment by gastroenterology and the documentation in May 2003.  It is my opinion, that his GERD originated during his military career as documented by Dr. [A.] in 2003.  He did not have an evaluation by a gastroenterologist and was not prescribed medication at that time.  His symptoms worsened to the point that he needs to be on prescription proton pump inhibitor twice a day.

The Veteran was afforded a VA examination in September 2010.  A problem was noted of GERD, with a date of onset noted of 1989.  A diagnosis was noted of "chronic GERD, gastritis and esophagitis status post esophageal dilatation." 

An addendum VA opinion was provided to the September 2010 VA examination report in February 2011 by a different medical provider.  The provider referenced various STRs, to include referencing the May 2003 retirement medical history as "disclos[ing] no problems with frequent indigestion or heartburn" and that there was "no further references to upper gastrointestinal condition prior to discharge from service."  The opinion stated that the Veteran's claimed hiatal hernia (GERD) was less likely as not "the same as or result of the reflux esophagitis diagnosed in service."  The rationale stated, in part, that "[s]pecifically based on existing records, a diagnosis of GERD, gastritis, hiatal hernia, or reflux esophagitis was never established during service," that "neither upper gastrointestinal series nor esophagogastroduodenoscopy was apparently performed while in service in order to confirm presence of either GERD or hiatal hernia" and that "documented correlation between reflux esophagitis during service, and development of hiatal hernia/GERD after service, is lacking."  The VA opinion also referenced the April 2010 positive opinion from Dr. D.H.F. and stated that the "statement that 'GERD originated during his military career as documented by Dr. [A]' is speculative and unsupported from available documentation."  

Also of record are two letters from T.G., which were substantively similar.  One was dated March 2012 and the other was not dated.  Both letters indicated that T.G. was a licensed practical nurse and had known the Veteran since 1997 and that they were neighbors from 1997-2003.  The March 2012 letter stated that she had stayed in touch with the Veteran and that he had mentioned to her his GERD.  In the March 2012 letter, T.G. stated that "I did observer these symptoms of this disease while he was on active duty.  ([]Chronic coughing, vomiting, throat pain)."  The March 2012 letter further stated:

I did take the liberty to review [the Veteran's] medical military record for an etiology.  In my opinion, the findings of a history of acid reflux, chronic coughing, gerd, with documented diagnosis of reflux es[o]phagitis in service, on final physical exam documented chronic coughing related to reflux, from different medical examiners.  Its very probable clear creditable evidence that [the Veteran] current...condition hiatal hernia, and gerd is most likely than not, that the continuous symptoms of reflux es[o]phagitis disease during his military career has manifested itself to the disability he has today."      

Upon review of the record, the Board concludes that entitlement to service connection for a gastrointestinal disability is warranted.  With respect to the negative VA opinion provided in February 2011, the Board notes that while the medical provider referenced various STRs, the May 2003 notations discussed above from Dr. A. relating to reflux were not mentioned.  Further, while it was mentioned that on the May 2003 Report of Medical History that the Veteran did not disclose problems with frequent indigestion or heartburn, it was not mentioned that the Veteran did report that he ever had or now had a chronic cough or cough at night.  In addition, the May 2003 VA examination (while the Veteran was in-service), which stated that the Veteran "was given a diagnosis of reflux esophagitis in 1990, treated with Zantac and/or antacids, which helped his symptoms some" and that "[h]e has experienced a recurrence of these symptoms during some part of every month since that time," was also not mentioned.  For these reasons, the Board places little probative weight on the opinion, finding that it did not discuss evidence favorable to the Veteran's claim.

On the other hand, the April 2010 positive opinion from Dr. D.H.F. referenced the May 2003 notations from Dr. A. (suggesting that Dr. D.H.F. reviewed at least some of the Veteran's STRs) and provided a positive opinion that linked the Veteran's gastrointestinal disability to his active service.  Further, the letters from T.G. (noted to be a licensed practical nurse), which indicated that she had reviewed the Veteran's "medical military record" and included personal observations of the Veteran's in-service symptoms, also provided a positive opinion linking the Veteran's gastrointestinal disability to his active service.  This evidence when taken as a whole supports a nexus relationship between the Veteran's current disability and his service.  As such, the Board concludes that the criteria for entitlement to service connection for a gastrointestinal disability have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for entitlement to service connection for a gastrointestinal disability is reopened.

Entitlement to service connection for a gastrointestinal disability is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


